    Case 1:19-cv-03123-AT Document 23-1 Filed 07/03/19 Page 1 of 7




                           
                       (;+,%,7






                                                                   
                        Case 1:19-cv-03123-AT Document 23-1 Filed 07/03/19 Page 2 of 7




                                                  5HSRUWRQ&DVHV&XUUHQWO\3HQGLQJDJDLQVW9HQH]XHODDQG3'96$
                                                                                                                      $SSUR[LPDWH
                                                                     3UHVLGLQJ
                     &DVH&DSWLRQ                       'DWH)LOHG                         1DWXUHRI6XLW            $PRXQW6RXJKW             &XUUHQW6WDWXV
                                                                      -XGJH
                                                                                                                      LQ&RPSODLQW
                                                                                                                                         2Q-XQH-XGJH&DUWHU
                                                                                                                                           DXWKRUL]HG3ODLQWLIIVWRVHUYH
    Lovati, et al. v. Bolivarian Republic of                         $QGUHZ/        %UHDFKRIFRQWUDFWRQ
                                                                                                             PLOOLRQ      9HQH]XHODDWDQHPEDVV\LQ1HZ
    Venezuela FY$/& 6'1<                            &DUWHU-U     9HQH]XHODERQGVGXH
                                                                                                                                             <RUNRU:DVKLQJWRQ'&
                                                                                                                                         9HQH]XHODKDVQRW\HWDSSHDUHG
                                                                                                                                         2Q-XQH-XGJH&DUWHU
                                                                                                                                           DXWKRUL]HG3ODLQWLIIVWRVHUYH
    Lovati, et al. v. Bolivarian Republic of                         $QGUHZ/        %UHDFKRIFRQWUDFWRQ
                                                                                                             PLOOLRQ       9HQH]XHODDWDQHPEDVV\LQ1HZ
    Venezuela FY$/& 6'1<                            &DUWHU-U     9HQH]XHODERQGVGXH
                                                                                                                                             <RUNRU:DVKLQJWRQ'&
                                                                                                                                         9HQH]XHODKDVQRW\HWDSSHDUHG
                                                                                                                                          $VXPPRQVZDVHOHFWURQLFDOO\
    Lovati, et al. v. Petroleos De Venezuela, S.A.                 $QGUHZ/     %UHDFKRIFRQWUDFWRQ3'96$
                                                                                                             PLOOLRQ     LVVXHGRQ0D\3'96$
    FY$/& 6'1<                                        &DUWHU-U                ERQGV
                                                                                                                                               KDVQRW\HWDSSHDUHG
    ConocoPhillips Petrozuata B.V., et al. v.                                                                                             $VXPPRQVZDVHOHFWURQLFDOO\
                                                                                     3HWLWLRQWRFRQILUPDUELWUDO
   Bolivarian Republic of Venezuela FY          &DUO-1LFKROV                                      ELOOLRQ         LVVXHGRQ0DUFK
                                                                                                DZDUG
    &-1 ''&                                                                                                                    9HQH]XHODKDVQRW\HWDSSHDUHG
                                                                                                                                            3ODLQWLIIVILOHGIRUVXPPDU\
                                                                                                                                       MXGJPHQWLQOLHXRIDFRPSODLQWLQ
                                                                                                                                           1HZ<RUNVWDWHFRXUW$IWHU
                                                                                                                                           UHPRYDOGHIHQGDQWVRSSRVHG
    Dresser-Rand Company v. Petroleos De                                                                                                  VXPPDU\MXGJPHQWDQGVRXJKW
                                                                      /RXLV/     %UHDFKRIFRQWUDFWRQ3'96$
   Venezuela, S.A., et al. FY//6                                                               PLOOLRQ       UHOLHIXQGHU5XOH G WRDOORZ
                                                                      6WDQWRQ              QRWHDJUHHPHQW
     6'1<                                                                                                                         WKHPWRREWDLQQHFHVVDU\GRFXPHQWV
                                                                                                                                        LQ0DGXUR VSRVVHVVLRQ2Q-XQH
                                                                                                                                       WKHSDUWLHVUHTXHVWHGRUDO
                                                                                                                                           DUJXPHQWRQWKHLUUHVSHFWLYH
                                                                                                                                                       PRWLRQV
                                                                                                                                            3ODLQWLIIVILOHGIRUVXPPDU\
                                                                                                                                       MXGJPHQWLQOLHXRIDFRPSODLQWLQ
    Red Tree Investments, LLC v. Petroleos De
                                                                      $OLVRQ-     %UHDFKRIFRQWUDFWRQWKUHH                          1HZ<RUNVWDWHFRXUW$IWHU
   Venezuela, S.A., et al. FY$-1                                                               PLOOLRQ
                                                                      1DWKDQ               3'96$QRWHV                                   UHPRYDO-XGJH1DWKDQJUDQWHG
     6'1<
                                                                                                                                      3'96$ VPRWLRQIRUDGD\VWD\
                                                                                                                                                  RQ0D\




                                                                                     
                        Case 1:19-cv-03123-AT Document 23-1 Filed 07/03/19 Page 3 of 7




                                                                                                                          $SSUR[LPDWH
                                                                      3UHVLGLQJ
                     &DVH&DSWLRQ                      'DWH)LOHG                            1DWXUHRI6XLW              $PRXQW6RXJKW             &XUUHQW6WDWXV
                                                                       -XGJH
                                                                                                                          LQ&RPSODLQW
                                                                                                                                               3ODLQWLIIVILOHGIRUVXPPDU\
                                                                                                                                           MXGJPHQWLQOLHXRIDFRPSODLQWLQ
     Red Tree Investments, LLC v. Petroleos De
                                                                       $OLVRQ-     %UHDFKRIFRQWUDFWRQ3'96$                            1HZ<RUNVWDWHFRXUW$IWHU
    Venezuela, S.A., et al. FY$-1                                                                   PLOOLRQ
                                                                       1DWKDQ               FUHGLWDJUHHPHQW                                 UHPRYDO-XGJH1DWKDQJUDQWHG
      6'1<
                                                                                                                                          3'96$ VPRWLRQIRUDGD\VWD\
                                                                                                                                                     RQ0D\
                                                                                          (QIRUFHPHQWRIDUELWUDO
                                                                                       DZDUG3ODLQWLIIDOOHJHVWKDW
                                                                                           3'96$IUDXGXOHQWO\
                                                                                                                                            2Q0DUFK9HQH]XHOD
                                                                                       WUDQVIHUUHG&LWJR VDVVHWVE\
                                                                                                                                          PRYHGWRVWD\WKHFDVHSHQGLQJWKH
     OI European Group B.V. v. Bolivarian                                                 GLUHFWLQJ&LWJR VSDUHQW
                                                                      /HRQDUG3                                                           7KLUG&LUFXLW VGHFLVLRQLQWKH
    Republic of Venezuela, et al. FY/36                        FRPSDQ\WRLVVXHGLYLGHQGVWR      PLOOLRQ
                                                                        6WDUN                                                             &U\VWDOOH[DSSHDO1RV
      ''HO                                                                         3'96$DQGE\GLUHFWLQJ3'9
                                                                                                                                             7KDWPRWLRQUHPDLQV
                                                                                        +ROGLQJWRSOHGJHD
                                                                                                                                                       SHQGLQJ
                                                                                        RZQHUVKLSVWDNHLQ&LWJR V
                                                                                      SDUHQWFRPSDQ\WRVHFXUHQHZ
                                                                                               3'96$GHEW
                                                                                                                                               3ODLQWLIILQLWLDWHG+DJXH
     Enerset Electric Ltd v. Petroleos De Venezuela,                (ZLQJ:HUOHLQ      %UHDFKRIFRQWUDFWVIRU                          &RQYHQWLRQVHUYLFHRQ0DUFK
                                                                                                                  PLOOLRQ
     S.A., et al. FY 6'7H[                               -U             PDWHULDOVDQGHTXLSPHQW                            'HIHQGDQWVKDYHQRW\HW
                                                                                                                                                       DSSHDUHG
   Pharo Gaia Fund Ltd. and Pharo Macro Fund                                             %UHDFKRIFRQWUDFWRQ
 Ltd. v. Bolivarian Republic of Venezuela FY  $QDOLVD7RUUHV          9HQH]XHODERQGVGXH           PLOOLRQ        &DVHPDQDJHPHQWEULHILQJ
   $7 6'1<                                                                          DQG
                                                                                                                                          3ODLQWLIIVDWWHPSWHGVHUYLFHWKURXJK
   Valores Mundiales, S.L., et al. v. Bolivarian
                                                                    .HWDQML%URZQ     3HWLWLRQWRFRQILUPDUELWUDO                       WKH6WDWH'HSWDUWPHQWRQ0D\
 Republic of Venezuela FY.%-                                                                       PLOOLRQ
                                                                       -DFNVRQ                    DZDUG                                       9HQH]XHODKDVQRW\HW
    ''&
                                                                                                                                                         DSSHDUHG
   Brokwel Management Inc. v. Bolivarian
                                                            6LU1LJHO-RKQ              %UHDFKRIFRQWUDFWRQ                           7KHSDUWLHVDJUHHGWRVWD\WKHFDVH
 Republic of Venezuela &/(QJODQG                                                                 PLOOLRQ
                                                            0DUWLQ7HDUH               9HQH]XHODERQGVGXH                             WKURXJK6HSWHPEHU
   DQG:KDOHV+LJK&RXUWRI-XVWLFH 4%
     Casa Express Trust Corp, as Trustee of Casa                                         %UHDFKRIFRQWUDFWRQ
                                                      $QDOLVD7RUUHV                                           PLOOLRQ        &DVHPDQDJHPHQWEULHILQJ
     Express Trust FY$7 6'1<                                          9HQH]XHODERQGVGXH
                                                                                                                                           7KHFOHUNHQWHUHGGHIDXOWDJDLQVW
   Saint-Gobain Performance Plastics Europe v.
                                                                      /HRQDUG3      3HWLWLRQWRFRQILUPDUELWUDO                      9HQH]XHOD3ODLQWLIIILOHGDPRWLRQ
 Bolivarian Republic of Venezuela, et al. FY                                                             PLOOLRQ
                                                                        6WDUN                     DZDUG                                   LQVXSSRUWRIGHIDXOWMXGJPHQWRQ
   /36 ''HO
                                                                                                                                                    -XQH


                                                                                        
                         Case 1:19-cv-03123-AT Document 23-1 Filed 07/03/19 Page 4 of 7




                                                                                                                       $SSUR[LPDWH
                                                                     3UHVLGLQJ
                      &DVH&DSWLRQ                    'DWH)LOHG                            1DWXUHRI6XLW            $PRXQW6RXJKW             &XUUHQW6WDWXV
                                                                      -XGJH
                                                                                                                       LQ&RPSODLQW
                                                                                                                                       3ODLQWLIIDWWHPSWHGVHUYLFHWKURXJK
   Vestey Group Limited v. Bolivarian Republic of                   7KRPDV)        3HWLWLRQWRFRQILUPDUELWUDO                     WKH6WDWH'HSWDUWPHQWRQ$SULO
                                                                                                            PLOOLRQ
   Venezuela FY7)+ ''&                               +RJDQ                       DZDUG                                    9HQH]XHODKDVQRW\HW
                                                                                                                                                     DSSHDUHG
                                                                                                                                       3ODLQWLIIDWWHPSWHGVHUYLFHWKURXJK
     Tenaris S.A., et al. v. Bolivarian Republic of                &KULVWRSKHU5    3HWLWLRQWRFRQILUPDUELWUDO                     WKH6WDWH'HSWDUWPHQWRQ$SULO
                                                                                                             PLOOLRQ
     Venezuela FY&5& ''&                              &RRSHU                     DZDUG                                    9HQH]XHODKDVQRW\HW
                                                                                                                                                     DSSHDUHG
                                                                                                                                       3ODLQWLIIDWWHPSWHGVHUYLFHWKURXJK
     Tenaris S.A., et al. v. Bolivarian Republic of                &KULVWRSKHU5    3HWLWLRQWRFRQILUPDUELWUDO                     WKH6WDWH'HSWDUWPHQWRQ$SULO
                                                                                                             PLOOLRQ
     Venezuela FY&5& ''&                              &RRSHU                     DZDUG                                    9HQH]XHODKDVQRW\HW
                                                                                                                                                     DSSHDUHG
                                                                                                                                           3ODLQWLIIFRQVHQWHGWRVWD\VRLW
   White Beech SNC, LLC v. Petroleos De                                                                                                FRXOGVHHNIXUWKHUFODULILFDWLRQIURP
                                                                      3DXO*       %UHDFKRIFRQWUDFWRQ3'96$
 Venezuela, S.A., et al. FY3**                                                                   PLOOLRQ    2)$&ZKHWKHULWPD\SURFHHGZLWK
                                                                     *DUGHSKH                    QRWH
    6'1<                                                                                                                           OLWLJDWLRQDJDLQVW3'96$LQOLJKWRI
                                                                                                                                               ([HFXWLYH2UGHU
                                                                                    (QIRUFHPHQWRIDUELWUDO
                                                                                 DZDUG3ODLQWLIIDOOHJHVWKDW
                                                                                     3'96$IUDXGXOHQWO\
                                                                                 WUDQVIHUUHG&LWJR VDVVHWVE\
                                                                                                                                            3ODLQWLIILQLWLDWHG+DJXH
                                                                                    GLUHFWLQJ&LWJR VSDUHQW
     Rusoro Mining Limited v. Bolivarian Republic                   .HQQHWK0                                                          &RQYHQWLRQVHUYLFHRQ0D\
                                                                      FRPSDQ\WRLVVXHGLYLGHQGVWR          ELOOLRQ
     of Venezuela, et al. FY 6'7H[                     +R\W                                                              'HIHQGDQWVKDYHQRW\HW
                                                                                3'96$DQGE\GLUHFWLQJ3'9
                                                                                                                                                    DSSHDUHG
                                                                                  +ROGLQJWRSOHGJHD
                                                                                  RZQHUVKLSVWDNHLQ&LWJR V
                                                                                SDUHQWFRPSDQ\WRVHFXUHQHZ
                                                                                         3'96$GHEW
                                                                                                                                       2Q0D\WKHFRXUWJUDQWHG
                                                                                  $FWLRQWRUHFRJQL]HD
                                                                                                                                          SODLQWLIIPRUHWLPHWRVHUYH
     Rusoro Mining Limited v. Bolivarian Republic                             &DQDGLDQFRXUW VFRQILUPDWLRQ
                                                     $QGUHZ%RUURN                                           ELOOLRQ      9HQH]XHODXQGHUWKH+DJXH
     of Venezuela  1<6XS&W                                RISODLQWLII VDUELWUDODZDUG
                                                                                                                                       &RQYHQWLRQ9HQH]XHODKDVQRW\HW
                                                                                   DJDLQVW9HQH]XHOD
                                                                                                                                                    DSSHDUHG
                                                                                                                                        7KHFOHUNHQWHUHGGHIDXOWDJDLQVW
   Koch Minerals SARL, et al. v. Bolivarian
                                                                    'HERUDK$       3HWLWLRQWRFRQILUPDUELWUDO                    9HQH]XHOD$KHDULQJRQSODLQWLII V
 Republic of Venezuela FY'$5                                                                  PLOOLRQ
                                                                     5RELQVRQ                    DZDUG                                    GHIDXOWMXGJPHQWPRWLRQLV
    ''&
                                                                                                                                          VFKHGXOHGIRU$XJ


                                                                                      
                       Case 1:19-cv-03123-AT Document 23-1 Filed 07/03/19 Page 5 of 7




                                                                                                                     $SSUR[LPDWH
                                                                 3UHVLGLQJ
                     &DVH&DSWLRQ                  'DWH)LOHG                           1DWXUHRI6XLW              $PRXQW6RXJKW              &XUUHQW6WDWXV
                                                                  -XGJH
                                                                                                                     LQ&RPSODLQW
                                                                                                                                         7KHGLVWULFWFRXUWKDVJUDQWHGDQ
                                                                                                                                        RUGHURIDWWDFKPHQW([HFXWLRQKDV
                                                                                    (QIRUFHPHQWRIDUELWUDO                             EHHQVWD\HGSHQGLQJDSSHDO7KH
                                                                                                                     $WWDFKPHQWRI
   Crystallex International Corp. v. Bolivarian                                    DZDUG3ODLQWLIIVHHNVWR                          7KLUG&LUFXLWKHDUGRUDODUJXPHQW
                                                                 /HRQDUG3                                        VKDUHVWRVDWLVI\
 Republic of Venezuela, et al. PF                           DWWDFK3'96$ VVKDUHVRI                           RQ$SULO1RV
                                                                   6WDUN                                              ELOOLRQ
   /36 ''HO                                                                    3'9+ROGLQJ,QFZKLFK                            3ULRUWRDUJXPHQW9HQH]XHOD
                                                                                                                     DUELWUDODZDUG
                                                                                     LQGLUHFWO\RZQV&LWJR                               PRYHGIRUDGD\VWD\7KH
                                                                                                                                        7KLUG&LUFXLWKDVQRWDFWHGRQWKH
                                                                                                                                                      PRWLRQ
                                                                                     (QIRUFHPHQWRIDUELWUDO
                                                                                  DZDUG3ODLQWLIIDOOHJHVWKDW
                                                                                 3'96$SOHGJHGRIWKH                          6WD\HGSHQGLQJWKH7KLUG&LUFXLW V
   ConocoPhillips Petrozuata B.V., et al. v.
                                                                 /HRQDUG3         HTXLW\LQ&LWJR VSDUHQW                         GHFLVLRQLQWKH&U\VWDOOH[DSSHDO
 Petroleos de Venezuela S.A., et al FY                                                              ELOOLRQ
                                                                   6WDUN            FRPSDQ\WRVHFXUHDORDQ                         1RV7KHDSSHDO
   /36 ''HO
                                                                                 IURP5RVQHIW7UDGLQJ6$LQ                         ZDVDUJXHGRQ$SULO
                                                                                     YLRODWLRQRI'HODZDUH V
                                                                                   IUDXGXOHQWWUDQVIHUVWDWXWH
                                                                                     (QIRUFHPHQWRIDUELWUDO
                                                                                  DZDUG3ODLQWLIIDOOHJHVWKDW                     6WD\HGSHQGLQJWKH7KLUG&LUFXLW V
   Crystallex International Corp. v. PDV Holding,                /HRQDUG3       3'9+ROGLQJIUDXGXOHQWO\                           GHFLVLRQLQWKH&U\VWDOOH[DSSHDO
                                                                                                         8QVSHFLILHG
   Inc., et al. FY/36 ''HO                        6WDUN         SOHGJHGRILWVVKDUHVLQ                      1RV7KHDSSHDO
                                                                                   &LWJR VSDUHQWFRPSDQ\WR                           ZDVDUJXHGRQ$SULO
                                                                                    VHFXUHQHZ3'96$GHEW
                                                                                                                                        7KHGLVWULFWFRXUWFRQILUPHGWKH
                                                                                                                                         DZDUGRQ0DUFK7KH
                                                                                                                                      DZDUGZDVODWHUVHWDVLGHLQSDUWE\
     Rusoro Mining Limited v. Bolivarian Republic                                 3HWLWLRQWRFRQILUPDUELWUDO
                                                   5LFKDUG-/HRQ                                        ELOOLRQ    D)UHQFKFRXUW9HQH]XHOD VDSSHDO
     of Venezuela, et al. FY5-/ ''&                                          DZDUG
                                                                                                                                         1RKDVEHHQVWD\HG
                                                                                                                                           SHQGLQJWKH)UHQFKFRXUW
                                                                                                                                                  SURFHHGLQJ




                                                                                   
                       Case 1:19-cv-03123-AT Document 23-1 Filed 07/03/19 Page 6 of 7




                                                                                                                     $SSUR[LPDWH
                                                                  3UHVLGLQJ
                     &DVH&DSWLRQ                   'DWH)LOHG                          1DWXUHRI6XLW              $PRXQW6RXJKW              &XUUHQW6WDWXV
                                                                   -XGJH
                                                                                                                     LQ&RPSODLQW
                                                                                    (QIRUFHPHQWRIDUELWUDO
                                                                                 DZDUG3ODLQWLIIDOOHJHVWKDW
                                                                                     3'96$IUDXGXOHQWO\
                                                                                WUDQVIHUUHGDVVHWVE\GLUHFWLQJ
                                                                                                                                      6WD\HGSHQGLQJWKH7KLUG&LUFXLW V
   ConocoPhillips Petrozuata B.V., et al. v.                                      &LWJR VSDUHQWFRPSDQ\WR
                                                                  /HRQDUG3                                                          GHFLVLRQLQWKH&U\VWDOOH[DSSHDO
 Petroleos de Venezuela S.A., et al  FY                          LVVXHGLYLGHQGVWR3'96$           ELOOLRQ
                                                                    6WDUN                                                             1RV7KHDSSHDO
   /36 ''HO                                                                DQGE\GLUHFWLQJ3'9
                                                                                                                                        ZDVDUJXHGRQ$SULO
                                                                                  +ROGLQJWRSOHGJHD
                                                                                  RZQHUVKLSVWDNHLQ&LWJR V
                                                                                SDUHQWFRPSDQ\WRVHFXUHQHZ
                                                                                         3'96$GHEW
                                                                                                                                      7KHGLVWULFWFRXUWHQWHUHGMXGJPHQW
   OI European Group B.V. v. Bolivarian
                                                                 $P\%HUPDQ     3HWLWLRQWRFRQILUPDUELWUDO                        IRUSODLQWLIIRQ0D\DIWHU
 Republic of Venezuela FY$%-                                                                 PLOOLRQ
                                                                  -DFNVRQ                   DZDUG                                      GHQ\LQJ9HQH]XHOD VPRWLRQIRUD
    ''&
                                                                                                                                                  GD\VWD\
                                                                                    (QIRUFHPHQWRIDUELWUDO
                                                                                 DZDUG3ODLQWLIIDOOHJHVWKDW                     6WD\HGSHQGLQJWKH7KLUG&LUFXLW V
     Crystallex International Corp. v. PDV Holding                /HRQDUG3        3'96$IUDXGXOHQWO\                               GHFLVLRQLQWKH&U\VWDOOH[DSSHDO
                                                                                                          ELOOLRQ
     Inc., et al. FY/36 ''HO                        6WDUN       WUDQVIHUUHGDVVHWVE\GLUHFWLQJ                      1RV7KHDSSHDO
                                                                                   &LWJR VSDUHQWFRPSDQ\WR                           ZDVDUJXHGRQ$SULO
                                                                                  LVVXHGLYLGHQGVWR3'96$
                                                                                                                                     'HIHQGDQWVILOHGPRWLRQVWRGLVPLVV
                                                                                                                                          SODLQWLIIV VHFRQGDPHQGHG
                                                                                                                                       FRPSODLQWLQ2FWREHU2Q
   Comparelli, et al. v. Republica Bolivariana De                                 ([SURSULDWLRQRIDVVHWVLQ
                                                                 .DWKOHHQ0                                                           0D\WKHGLVWULFWFRXUW
 Venezuela, et al. FY.0: 6'                            YLRODWLRQRI86&           8QVSHFLILHG
                                                                  :LOOLDPV                                                           JUDQWHGGHIHQGDQWV PRWLRQWRVWD\
   )OD                                                                                  D 
                                                                                                                                       WKHFDVHGXHWRFXUUHQWHYHQWVLQ
                                                                                                                                      9HQH]XHODDQGRUGHUHGWKHSDUWLHV
                                                                                                                                      WRILOHDVWDWXVUHSRUWLQGD\V
                                                                                                                                     7ULDOKDGEHHQVFKHGXOHGIRU$SULO
                                                                                %UHDFKRIFRQWUDFW3ODLQWLII                          ,Q)HEUXDU\WKH
                                                                                DOOHJHVWKDW9HQH]XHODIDLOHG                       SODLQWLIIPRYHGWRVWD\SURFHHGLQJV
     Devengoechea v. Bolivarian Republic of                                                                         6HYHUDOPLOOLRQ
                                                     3DXO&+XFN    WRSD\IRUKLVFROOHFWLRQRI                       ZKLOHKHSXUVXHGDQ2)$&OLFHQVH
     Venezuela FY3&+ 6')OD                                                                            GROODUV
                                                                                 DUWLIDFWVUHODWLQJWR*HQHUDO                       WRIDFLOLWDWHVHWWOHPHQW7KHFRXUW
                                                                                        6LPRQ%ROLYDU                                   JUDQWHGWKHPRWLRQDQGODWHU
                                                                                                                                       DGPLQLVWUDWLYHO\FORVHGWKHFDVH



                                                                                  
                       Case 1:19-cv-03123-AT Document 23-1 Filed 07/03/19 Page 7 of 7




                                                                                                                    $SSUR[LPDWH
                                                                     3UHVLGLQJ
                     &DVH&DSWLRQ                      'DWH)LOHG                         1DWXUHRI6XLW          $PRXQW6RXJKW              &XUUHQW6WDWXV
                                                                      -XGJH
                                                                                                                    LQ&RPSODLQW
                                                                                                                 PLOOLRQRQWKH
                                                                                                                 EUHDFKRIFRQWUDFW
   Helmerich & Payne International Drilling Co..                                  %UHDFKRIVHUYLFHFRQWUDFWV                           6WD\HGRQ0D\RQ
                                                                 &KULVWRSKHU5                                       FODLPV
 v. Bolivarian Republic of Venezuela, et al.                     DQGH[SURSULDWLRQRIDVVHWVLQ                       SODLQWLII VPRWLRQ'HIHQGDQWV 
                                                                    &RRSHU                                         8QVSHFLILHGIRU
   FY&5& ''&                                                          YLRODWLRQRILQWHUQDWLRQDOODZ                         PRWLRQWRGLVPLVVLVSHQGLQJ
                                                                                                                  WKHH[SURSULDWLRQ
                                                                                                                        FODLP




                                                                                    
